        Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

  --------------------------------------------------------------- X
  SAVE THE SOUND and ATLANTIC CLAM
  FARMS of CONNECTICUT, [NC.,

                            Plaintiffs,

          v.

  WESTCHESTER COUNTY, NEW YORK;
  TOWNNILLAGE OF HARRISON; VILLAGE OF                                 Case No. 7: l 5-cv-06323-CS
  LARCHMONT; TOWN OF MAMARONECK;
  CITY OF NEW ROCHELLE; VILLAGE OF                                    �
  PELHAM MANOR; CITY OF RYE; VILLAGE                                  CONSENT DECREE
  OF RYE BROOK; and VILLAGE OF
  SCARSDALE,

                           Defendants.



                                                                 X
        ORDER WITH RESPECT TO DEFENDANT VILLAGE OF RYE BROOK

       Plaintiffs Connecticut Fund for the Environment, Inc., d/b/a Save the Sound,
Soundkeeper, Inc., and Atlantic Clam Fanns of Connecticut, Inc., and Defendant Village of Rye
Brook ("Rye Brook") (collectively, the "Parties") hereby enter into this Order ("Order") in
settlement of this action,

        WHEREAS, Plaintiffs commenced this action asserting, inter alia, claims that Rye Brook
was in violation of provisions of the Clean Water Act (33 U.S.C. § 1365 et seq.) ("CWA"), was
in violation of provisions of the County Environmental Facilities Sewer Act (Charter and
Administrative Code of Westchester County, Article 824) ("County Sewer Act"), and was
contributing to a public nuisance;

      WHEREAS, Rye Brook has prepared a Sanitary Sewer Evaluation Study ("SSES") dated
September 20, 2017; a Work Plan based on the SSES, dated March 28, 2019; a Supplemental
Work Plan, dated May 15, 2019; an lnfonnation Update, dated July 12, 2019; and an additional
information and Clarification Update, dated October 17, 2019;

       WHEREAS, Rye Brook has completed pipe lining repairs and manhole rehabilitation
work; and
          Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 2 of 13




        WHEREAS, Rye Brook has also conducted follow up inspections to facilitate pipe repair
in the Arbors.

        NOW, THEREFORE, without the trial of any issue of fact or law, without the admission
by Defendant of any of the facts or violations alleged in the Complaint, upon consent of the
Parties, and upon consideration of the mutual promises contained herein,

IT IS HEREBY STIPULATED BETWEEN THE PARTIES AND ORDERED,
ADJUDGED AND DECREED BY THE COURT AS FOLLOWS:


I.      JURISDICTION AND VENUE

      I. Jurisdiction. Jurisdiction over this action is conferred by 28 U.S.C. § t 331 (federal
         question), and 33 U.S.C. § I 365(a) (CWA jurisdiction). Plaintiffs have standing and have
         complied with the statutory notice requirements under the CWA, 33 U.S.C. § 1365(a)(l ),
         and the corresponding regulations at 40 C.F.R. § 135.2. An actual, justiciable
         controversy exists between the Parties. The requested relief is proper under 28 U.S.C. § §
         2201, 2202, and 33 U.S.C. § 1365(a).

      2. Venue. Venue is properly vested in this Court pursuant to 33 U.S.C. § 1365(c)( l ),
         because Rye Brook is located, and the events giving rise to this action. occurred, within
         this judicial district.

      3. Consent. For purposes of this Order, or any action to enforce the Order, Rye Brook
         consents to the Court's jurisdiction over this Order. For purposes of this Order, Rye
         Brook consents to venue in this judicial district.

II.      APPLICABILITY

      4. The provisions of this Order shall apply to and hereto be binding upon and inure to the
         benefit of Plaintiffs, Defendant Rye Brook, and their successors and assigns.

      5. No transfer of any ownership interest in or any interest in the operation of Rye Brook's
         Sanitary Sewer System, whether in compliance with this Paragraph or otherwise, shall
         relieve Rye Brook and their successors and assigns of their obligation to ensure that the
         terms of this Order are implemented. In the event of any transfer of ownership or
         operation of the Sanitary Sewer System, or any portion thereof, to any other person or
         entity, Rye Brook shall be required to provide the proposed Transferee with a copy of this
         Order at least thirty (30) days prior to such transfer. In addition, Rye Brook shall
         simultaneously provide Plaintiffs written notice of the prospective transfer, together with
         verification that Rye Brook has provided the proposed Transferee with said notice and
         copy of Order, in accordance with Section XVII (Notice). Any noncompliance with this
         Paragraph constitutes a violation of this Order.



                                                  2
           Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 3 of 13




       6. Rye Brook shall provide a copy of this Order to all officers, directors, employees, and
          agents whose duties might reasonably include compliance with any provisions of the
          Order.

       7. The Parties agree to meet and renegotiate the obligations of this Order if agreement is
          later reached between Rye Brook and Westchester County on reallocation of sewer
          investment and/or maintenance responsibilities between the County and Rye Brook.
III.      OBJECTIVE

       8. It is the express purpose of the Parties in entering into this Order that Rye Brook shall use
          its best efforts to reduce contributions to sewage spills over time.

IV.       DEFINITIONS

       9. Unless otherwise expressly provided herein, terms used in this Order which are defined in
          the CWA or in regulations promulgated under the CW A shall have the meaning ascribed
          to them in the CWA or in the regulations promulgated thereunder. Whenever the terms
          listed below are used in this Order, the following definitions shall apply:

              a. "The Agencies" shall mean the United States Environmental Protection Agency
                 and the United States Department of Justice.

              b. Date of Lodging: the day the Plaintiffs submit this Order to the Agencies for the
                 forty-five (45) day review period required by 33 U.S.C. § 1365(c)(3).

              c. Effective Date: the day the Court enters this Order after the expiration of the forty­
                 five (45) day review period required by 33 U.S.C. § 1365(c)(3).

              d. Term of this Order: the period beginning on the Effective Date and ending four
                 years from the Effective Date, which is the "Termination Date."

              e. Work Period: the period from the Effective Date until April 1, 2021 (the "Work
                 End Date"). During the Work Period, Rye Brook intends to complete the
                 Remedial Measures and draft and implement the Operational and Management
                 Measures identified below in Sections VII-VIII.

              f.   Fiscal Year: the fiscal year for the Village of Rye Brook, being June I through
                   May 31.

V.        PAYMENTS

       I 0. Environmental Benefit Project. To mitigate and remediate hanns to the Long Island
            Sound watershed, in lieu of civil penalties that could have been assessed if the action had
            been adjudicated against Rye Brook, Rye Brook shall complete the Environmental
            Benefit Project attached hereto as Appendix D by June 30, 2022.


                                                    3
          Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 4 of 13




      11. Fees, Costs, and Expenses. Rye Brook shall pay a sum of one hundred thousand dollars
          ($100,000) as full and complete satisfaction of Plaintiffs' claims for attorneys' fees and
          costs incurred to date, including investigative and expert costs, against Rye Brook. This
          sum shall be paid in two installments. The first payment of fifty thousand dollars
          ($50,000) will be placed in escrow with Rye Brook's attorney within thirty (30) days of
          the Parties' execution of this Order and will be transferred to Plaintiffs' attorney on or
          before the seventh (7th) day after the Effective Date of this Order. The second payment
          of fifty thousand dollars ($50,000) will be transferred to Plaintiffs' attorney on or before
          June 30, 2021. The checks shall be payable to "Super Law Group, LLC Attorney Trust -
          IOLA". Payments will be deposited in Super Law Group's IOLA Trust Account for the
          benefit of the Plaintiffs.

VI.      FEDERAL REVIEW OF ORDER

      12. Review by Agencies. The Parties recognize that, pursuant to 33 U.S.C. § 1365(c)(3), this
          Order cannot be entered until forty-five (45) days after the receipt of a copy of the
          proposed Order by the Agencies. Therefore, upon signing of this Order by the Parties,
          Plaintiffs shall serve copies of this Order upon the EPA Administrator, the Regional EPA
          Administrator, and the Attorney General for review, as required by 40 C.F.R. § 135.5. If
          for any reason the United States should decline to approve this Order in the form
          presented, the Parties agree to continue negotiations in good faith to cure any objection to
          entry of this Order raised by the United States.

      13. Entry of Order. Upon the expiration of the forty-five-day review period provided by 33
          U.S.C. § l365(c)(3), the Parties shall move the Court for entry of this Order. This Order
          shall take effect on the date it is entered by this Court and shall terminate four years from
          the Effective Date. If for any reason the Court should decline to approve this Order in the
          form presented, the Parties agree to continue negotiations in good faith in an attempt to
          cure any objection raised by the Court to entry of this Order.

VII.     REMEDIAL MEASURES

      14. Intended Effect of Remedial Measures and Operational and Management Measures.
          The Measures set forth in Sections VII -VIII and the Appendices referenced therein are
          intended to further Rye Brook's ongoing efforts to improve management of its Sanitary
          Sewer System, to reduce inflow and infiltration, to address contributions sanitary sewer
          overflows, to achieve compliance with the County Sewer Act, and to develop information
          necessary to determine compliance with the requirements of this Order.

      15. Completion of Remedial Measures. Rye Brook shall complete the Remedial Measures
          as set forth in Appendix A.

VIII. OPERATIONAL AND MANAGEMENT MEASURES

      16. Implementing Operational and Management Measures. Rye Brook shall update its
          current Capacity, Management, Operations and Maintenance plan ("CMOM") such that it
          reflects the Management Measures as set forth in Appendix B and C.
                                                   4
          Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 5 of 13




IX.      ACHIEVING COMPLIANCE WITH THE COUNTY SEWER ACT

      17. Rye Brook has performed and is performing the Remedial, Operational, and Management
          measures set forth and referenced in Paragraphs 14-16 of th is Decree to achieve
          compliance with the County Sewer Act's flow limits as set forth at Section 824.72 of the
          Act, including any amendments thereto, by the end of the flow monitoring period
          described in Appendix B.
      18. At the conclusion of the Work Period, Rye Brook shall request that the Westchester
          County Department of Environmental Facilities ("WCDEF") evaluate whether Rye Brook
          has achieved compliance with the County Sewer Act. Rye Brook shall provide Plaintiffs
          with a copy of its request, WCDEF's response, and any associated correspondence by
          email, immediately upon sending or receipt.
      19. Until the end of the Term of this Order, any disagreement between the Parties regarding
          Rye Brook's compliance with the County Sewer Act shall be addressed through the
          Dispute Resolution Procedure (Section XV). Plaintiffs' sole remedy for a detennination
          that compliance has not been achieved shall be limited to the Village's perfonnance of
          additional measures to achieve compliance. The Village's non-compliance may
          constitute grounds for injunctive relief, but shall not subject the Village to monetary
          penalties.

X.        PUBLIC INFORMATION

      20. On or before February I of each year during the Term of this Order, Rye Brook shall
          publish on its website and shall send to Plaintiffs a copy of the sewer map that Rye Brook
          files with the County on January 15, pursuant to Section 824.73 of the County Sewer Act.
          The map shall be provided in an agreed electronic document format (such as PDF).

      21. On or before September 15 of each year during the Term of th is Order, Rye Brook shall
          publish on its website and shall send to Plaintiffs an electronic copy of the plan for Rye
          Brook's maintenance and repair program that Rye Brook files with the County on
          September l , pursuant to Section 824.72(7) of the County Sewer Act.

      22. On or before September 15 of each year during the Term of this Order, Rye Brook shall
          publish on its website and shall send to Plaintiffs an electronic copy of its Capacity,
          Management, Operation & Maintenance (CMOM) program document.

      23. On or before September 15 of each year during the Term of this Order, Rye Brook shall
          send to Plaintiffs a record of all callouts and related field notes, and identify corrective
          actions taken in response, in the preceding fiscal year.



                                                    5
          Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 6 of 13




      24. On or before September 15 of each year during the Term of this Order, Rye Brook shall
          send to Plaintiffs a record of all spill reports filed by Rye Brook the preceding fiscal year
         pursuant to the Sewage Pollution Right to Know Act (NY ECL §17-0826-a).

      25. Commencing on or before September 15, 2021, and then on September 15 of each
          subsequent year during the Term of this Order, Rye Brook shall send to Plaintiffs an
          updated copy of the "Repair Infonnation Sheet" attached as Appendix C to this Order
          reflecting work performed in the preceding fiscal year.

XI.      REVIEW AND APPROVAL OF DELIVERABLES

      26. A "Deliverable" is any plan, report, map, or other item that Rye Brook is required to
          submit to Plaintiffs for either review or approval pursuant to this Order.
      27. Rye Brook shall submit any significant modification or amendment of any Deliverable
          for review or approval pursuant to this Order to Plaintiffs.
      28. Plaintiffs shall respond to any Deliverable or amended Deliverable with written
          comments within forty-five (45) days.
      29. Within forty-five (45) days of receiving Plaintiffs' written comments, Rye Brook shall
          either: (a) alter the submission to address Plaintiffs' written comments or (b) submit the
          matter for Dispute Resolution under Section XV of this Order.
      30. If a Deliverable is approved pursuant to this Section, Rye Brook shall take all actions
          required by the Deliverable, in accordance with the schedules and requirements of the
          Deliverable as approved.
      31. For each day Rye Brook fails to timely submit any Deliverable, a stipulated
          Environmental Benefit Payment ("EBP") for each such Deliverable may, at the sole
          discretion of Plaintiffs, be assessed to Rye Brook. Such EBPs shall be held in escrow by
          Plaintiffs' attorneys, for the benefit of an environmental benefit project to be determined
          by mutual agreement of the parties. None of these payments shall be disbursed to
          Plaintiffs. The payments may be assessed as follows:

               Period ofNoncornpliance                          EBP Per Deliverable Per Day

                     1-15 Days                                          Cure Period
                    16-30 Days                                            $100
                    31-60 Days                                            $200
                  More than 60 Days                                       $300

         Rye Brook shall have a 15-day period to cure any untimely Deliverable. No EBP is
         required if the Deliverable is submitted within fifteen ( l 5) days of the deadline.
         However, if a cure is not effected within fifteen (15) days, an EBP may, at the sole
         discretion of Plaintiffs, be assessed at up to $500.

                                                    6
        Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 7 of 13




XII.   FORCE MAJEURE


   32. "Force Majeure," for purposes of the Order, is defined as any event arising from causes
       beyond the control of Rye Brook, of any entity controlled by Rye Brook or of Rye Brook's
       engineers, consultants, and contractors, that delays or prevents the timely performance of
       any obligation under the Order notwithstanding Rye Brook's best efforts to fulfill the
       obligation. "Force Majeure" does not include Rye Brook's financial inability to perform
       any obligation under this Order.

   33. The requirement that Rye Brook exercise "best efforts" includes using best efforts to
       address the effects of any such event (a) in preparation for a potential Force Majeure, to
       the extent one is predicted; (b) as it is occurring and (c) after it has occurred to prevent or
       minimize any resulting delay to the greatest extent feasible.

   34. If any event occurs that may delay or prevent the performance of any obligation under
       this Order, whether or not caused by a Force Majeure event, Rye Brook shall notify
       Plaintiffs via email within ten (I 0) working days after Rye Brook first knew or should
       have known that the event might cause a delay. Within ten (10) additional working days
       thereafter, Rye Brook shall submit for review and approval by Plaintiffs, at the addresses
       and in the manner specified in Section XVIII (Notice), an explanation of the cause(s) of
       any actual or expected delay or noncompliance, the anticipated duration of any delay, the
       measure(s) taken and to be taken by Rye Brook to prevent or minimize the delay, a
       proposed schedule for the implementation of such measures, and a statement as to
       whether, in the opinion of Rye Brook, such event may cause or contribute to an
       endangerment to public health, welfare, or the environment. Failure to provide timely
       and complete notice in accordance with this Paragraph shall constitute a waiver of any
       claim of Force Majeure with respect to the event in question.

   35. If Plaintiffs agree that a delay or anticipated delay is attributable to Force Majeure, the
       time for performance of the obligations under this Order that are affected by the Force
       Majeure event shall be extended for a period of time as is necessary to complete these
       obligations. If the Parties cannot agree on the period of time necessary to complete these
       obligations, the Parties may initiate the dispute resolution process set forth in Section XV.

   36. If Plaintiffs do not agree the delay or anticipated delay is attributable to Force Majeure, or
       on the number of days of noncompliance caused by such event, Plaintiffs wiII notify Rye
       Brook in writing of its decision. Rye Brook may then elect to initiate the dispute
       resolution process set forth in Section XV. If Rye Brook does not initiate the dispute
       resolution process within ten (I 0) days of receiving Plaintiffs' written notice under this
       Paragraph, then Rye Brook shall be deemed to have waived any Force Majeure claims or
       any rights to initiate dispute resolution with regard to such claims.

   37. Delay in performance of any obligation under this Order shall not automatically justify or
       excuse delay in complying with any subsequent obligation or requirement of this Order.

                                                  7
      Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 8 of 13




XIII. DISPUTE RESOLUTION

  38. The Dispute Resolution procedure of this Paragraph shall be the exclusive mechanism to
      resolve any disputes arising under this Order:

         a. Any dispute that arises under this Order shall initially be subject to a period of
            informal negotiations, which shall not extend beyond thirty (30) days unless the
            Parties otherwise mutually agree in writing to an extension of the informal
            negotiation period and/or a mediation process. The dispute shall be considered to
            have arisen on the date one Party receives written notification from the other,
            specifically referencing this Paragraph, that there is a dispute. Such notice shall
            state the matter in dispute.

         b. If the Parties cannot resolve a dispute by informal negotiations, whether before or
            immediately after the lapse of the thirty (30) day informal negotiations, then the
            Parties must seek the intervening role of a certified mediator, with such individual
            chosen by mutual agreement of the Parties. The mediation period shall not extend
            beyond forty-five (45) days from the end of the informal negotiation period,
            unless the Parties otherwise mutually agree in writing to an extension of the
            mediation period.

         c. If the Parties cannot resolve a dispute by mediation, at the conclusion of the forty­
            five (45) day mediation period, either Party may file a Dispute Resolution motion
            with the court.

         d. Alternatively, if the Parties mutually agree, in writing, to bypass mediation
            entirely, the disputing party shall file a motion with the court directly. The motion
            shall refer to this Order and Paragraph and shall set forth the nature of the dispute
            and a proposal for its resolution. The opposing Party shall have thirty (30) days in
            which to file a response.

         e. Nothing in this section should be interpreted to limit the Court's inherent authority
            to enforce its orders, including through the use of sanctions.

XIV. INFORMATION COLLECTION AND RETENTION

  39. Plaintiffs and their contractors, consultants, and attorneys shall have authority to enter
      any property or facility owned or controlled by Rye Brook, at all reasonable times, upon
      proper identification, for the purposes of: (a) monitoring the progress of activity required
      by this Order; (b) verifying any data or information submitted to Plaintiffs under this
      Order; (c) assessing Rye Brook's compliance with this Order; (d) obtaining samples and,
      upon request, splits of any samples taken by Rye Brook or its representatives, contractors,
      or consultants; and (e) obtaining documentary evidence, including photographs and
      similar data related to compliance with this Order. Except in an emergency, Plaintiffs


                                               8
      Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 9 of 13




      shall provide a minimum of three (3) days' prior notice of intent to enter. Upon request,
      Plaintiffs shall provide Rye Brook splits of any samples taken.

  40. Rye Brook shall retain all non-identical copies of all documents, records, and other
      information (including documents, records, or other information in electronic form)
      generated by Rye Brook, and all data collected and all reports generated by Rye Brook's
      contractors (including data and reports in electronic form), that relate in any manner to
      Rye Brook's performance of its obligations under this Order from the Termination Date
      for a period of five years. This information retention requirement shall apply regardless of
      any contrary corporate or institutional policies or procedures. At any time during this
      information-retention period, upon reasonable request by the Plaintiffs, Rye Brook shall
      provide copies of any documents, records, or other information required to be maintained
      under this Paragraph.

  41. At least ninety (90) days prior to the expiration of the record retention period, Plaintiffs
      may make a reasonable request, in writing, that Rye Brook extend the record retention
      period. Upon such reasonable request, Rye Brook agrees to retain the particular records
      in question for an additional one-year period.

  42. Rye Brook may assert that certain documents, records, or other forms of information are
      privileged under the attorney-client privilege or any other privilege or protection from
      disclosure recognized by federal law or state law. If Rye Brook asserts such a privilege or
      protection, it shall provide the following: ( 1) the title of the document, record, or
      information; (2) the date of the document, record, or information; (3) the name and title of
      each author of the document, record, or information; (4) the name and title of each
      addressee and recipient; (5) a description of the subject of the document, record, or
      information; and (6) the privilege or protection asserted by Rye Brook.

XV.   EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

  43. This Order resolves the civil claims of Plaintiffs for the violations alleged in their
      Complaint, as against Rye Brook, filed in this action through the Date of Lodging.

  44. Rye Brook is responsible for achieving and maintaining complete compliance with all
      applicable federal, state, and local laws and regulations, and permits, and Rye Brook's
      compliance with this Order shall be no defense to any action commenced pursuant to any
      such laws, regulations, or permits, except as set forth herein. The Plaintiffs do not, by
      their consent to the entry of this Order, warrant or aver in any manner that Rye Brook's
      compliance with any aspect of this Order will result in compliance with provisions of the
      CWA or with any other provisions of federal, State, or local laws, regulations, or permits.

  45. This Order does not limit any rights or remedies available to the Plaintiffs or defenses
      available to Rye Brook for any violation by Rye Brook of the CWA, State law, or
      associated regulations or permit conditions other than those claims alleged in the
      Complaints through the Date of Lodging.



                                                9
      Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 10 of 13




  46. This Order does not limit any rights or remedies available to the United States or the
      State.

  47. The Plaintiffs expressly reserve all rights and remedies, legal and equitable, available to
      enforce the provisions of this Order, including the provisions of any Appendix or
      Deliverable approved by Plaintiffs under this Order.

  48. This Order does not limit or affect the rights of Rye Brook or the Plaintiffs against any
      third parties not party to this Order, nor does it limit the rights ofthird parties not party to
      this Order against Rye Brook, except as otherwise provided by law.

  49. This Order shall not be construed to create rights in, or grant any cause ofaction to, any
      third party not party to this Order.

XVI. NOTICES

  50. Any notice, demand, copies of documents and other communications required to be made
      under the provisions of this Order (collectively, "Notices") by any Party hereto shall be
      effective only if in writing and (a) personally served, (b) mailed by United States
      registered or certified mail, return receipt requested, postage prepaid, (c) sent by a
      nationally recognized courier service (i.e., Federal Express) to be confirmed in writing by
      such courier, or (d) sent by electronic mail, with receipt confirmed by the counterparty
      via electronic mail. Notices shall be directed to the Parties at their respective addresses
      set forth below.

      Notices for Plaintiffs shall be sent to:

     Edan Rotenberg
     Super Law Group, LLC
     180 Maiden Lane, Suite 603
     New York, NY I 0038
     edan@superlawgroup.com
     Attorney for Plaintiffe

     Notices sent to the individual listed above at the address listed above shall be deemed as
     notice to Plaintiffs.

     Notice for Rye Brook shall be sent to both:

     Christopher J. Bradbury                     Edward F. Beane, Esq
     Village Administrator                       Keane and Beane
     Village of Rye Brook                        445 Hamilton Avenue
     938 King Street                             White Plains, NY I 0601
     Rye Brook, NY 10598                         ebeane@kblaw.com
     cbradbury@ryebrook.org                      Attorney for Village of Rye Brook


                                                  10
      Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 11 of 13




      Notices sent to the individuals listed above at the addresses listed above shall be deemed
      as notice to Rye Brook.

      Each Party shall promptly notify the other Party of any change in the above-listed contact
      information by using the procedures set forth in this paragraph.

XVII. EFFECTIVE DATE

  51. Under Section 505(c)(3) of the Clean Water Act, Plaintiff will provide a copy of this
      Order to the United States Environmental Protection Agency ("EPA") and the United
      States Department of Justice ("DOJ"), and the Court may not enter the Order prior to
      forty-five (45) days from the date the Order is received by EPA and DOJ. 33 U.S.C.
      § 1365(c)(3). In the event EPA or DOJ comments raise concerns on the provisions of this
      Order during the revie\1/ period, the Parties agree to meet and confer to attempt to resolve
      any issue(s) raised by EPA or DOJ. At the end of the forty-five (45) day review period,
      or after receipt of comments from EPA or DOJ, whichever occurs first, the Parties will
      jointly notify the Court of any comments received from EPA or DOJ, any resolution of
      those comments, and move the Court to enter the Order. The Order becomes effective on
      the date signed and issued by the Court.

XVIII. RETENTION OF JURISDICTION

  52. The Court shall retain jurisdiction to enforce the terms of this Order and its Appendices
      until the Termination Date and to resolve disputes that are not resolved through the
      dispute resolution process prescribed above that may arise between the Parties.

XIX. FINAL COMPLIANCE AND TERMINATION

  53. This Order shall terminate four years from the Effective Date. Except that, if Rye Brook
      does not comply with its obligations under this Order by the dates set forth whether
      because of a Force Majeure Event or for any other reason, then the term of this Order­
      and the Court's jurisdiction-shall be extended for an appropriate period of time to be
      agreed between the Parties through Dispute Resolution (Section XIV).

XX.   MISCELLANEOUS

  54. Entire Agreement. This Order and its Appendices contain the entire agreement between
      the Parties and no major modifications shall be valid unless in writing, mutually agreed to
      and executed by the Parties, and entered by the Court; except that the Parties may
      mutually agree in writing to minor modifications of this Order without further consent of
      the Court and such written minor modifications shall be deemed incorporated into this
      Order.

  55. Representatives. Each undersigned representative of Rye Brook and Plaintiffs certifies
      that he or she is fully authorized to enter into the terms and conditions of the Order and to
      execute and legally bind the Party he or she represents to this document.

                                               11
         Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 12 of 13




   56. Execution in Counterparts. This Order may be signed in counterparts, and its validity
       shall not be challenged on that basis.

   57. Headings. The section and paragraph headings contained in this Stipulated are for
       reference purposes only and shall not affect in any way the meaning or interpretation of
       this order.

   58. Severability. In the event that any of the provisions ofthis Order are held by a court to
       be unenforceable, the validity ofthe enforceable provisions shall not be adversely
       affected.

   59. Interpretation. The provisions contained herein shall not be construed in favor of or
       against any Party because that party or its counsel drafted this Order but shall be
       construed as if all Parties prepared this Order, and any rules of construction to the
       contrary are hereby specifically waived. The terms ofthis Order were negotiated at aml 's
       length by the Parties hereto. The language in all parts ofthis order shall be construed
       according to its plain and ordinary meaning, except as to those terms defined by the Clean
       Water Act or specifically herein.

XXI. FINAL JUDGMENT

   60. Entry ofthis Order constitutes Final Judgment under Rule 54 of the Federal Rules of
       Civil Procedure.

XXII. APPENDICES

   61. The following appendices are hereby incorporated into this Order.

Appendix A - Remedial Measures
Appendix B - Operational and Management Measures
Appendix C - Repair Information Sheet
Appendix D - Environmental Benefit Project

Dated:     11-11- '2.02,0
         ----------                         Village of Rye Brook




                                               12
     Case 7:15-cv-06323-CS Document 189 Filed 01/19/21 Page 13 of 13




Dated:
          /1
         1.   r,·   ✓   Ir. 2cZO


               18,202 0
Dated:     ov. 18,
         NNov.     2020




                                        Edan Rotenberg
                                    /s/ Edan
                                    /s/      Rotenberg
                                   By:      its attorney,
                                           its            Edan Rotenberg
                                                attorney, Edan Rotenberg
                                   Title:   Partner, Super
                                            Partner,       Law Group
                                                     Super Law Group




ENTERED and DATED this 19t@ay of January             , 2020




                                   Honorable Cathy Seibel
                                   United States District Judge




                                      13
